Mr. Justice Gary,
concurring in result. The ordinance passed in pursuance of the statute rfefers to “low lots or vacant grounds.” A “low lot” might be within the provisions of the ordinance, even though it had buildings or improvements thereon. In such cases the buildings or improvements should be taken into consideration in estimating the value of such lots. I, therefore, think the reasons assigned by the presiding judge in granting the non-suit were erroneous, and that a new trial should be granted. No buildings or improvements are, however, to be taken *327into consideration in estimating the value of such lots, except where they shall be found to be “low lots,” endangering the public health in the manner contemplated by the said ordinance. I concur only in the result as announced by the majority of the court.